DISMISSED and Opinion Filed December 8, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01234-CV

                       IN RE TARA MCDANIEL, Relator

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-07909

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                           Opinion by Justice Goldstein
      On November 17, 2022, relator filed a petition for writ of mandamus.

Relator’s petition was not supported by an appendix or record as required by the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(k), 52.7. Relator’s

petition, however, referred to exhibits and a reporter’s record, and it included a table

of contents for an appendix.

      On December 1, 2022, we ordered relator to file an appendix and any record

in accordance with the Texas Rules of Appellate Procedure by December 7, 2022.

We cautioned relator that a failure to file the appendix and record as ordered by this

Court will result in the dismissal of this cause without further notice.
       On December 6, 2022, relator filed a copy of a reporter’s record from an

August 26, 2022 hearing.1 But relator otherwise failed to file an appendix or record

as ordered by this Court, and relator’s petition has been pending for three weeks.

       Accordingly, because relator has not filed an appendix or record in accordance

with the Texas Rules of Appellate Procedure as ordered by this Court, we dismiss

these original proceedings. See TEX. R. APP. P. 42.3(c), 52.8(a).




                                                  /Bonnie Lee Goldstein//
221234f.p05                                       BONNIE LEE GOLDSTEIN
                                                  JUSTICE




       We note that the copy of the reporter’s record that relator filed is annotated with numerous
       1

embedded comments that contain multiple profane statements.
                                               –2–